                             UNITED STATES BANKRUPTCY COURT
                                             Southern District of New York

In re: Choxi.com, Inc.,                                                    Bankruptcy Case No.: 16-13131-scc

Tracy Klestadt, in his capacity as Plan Administrator
of the estate of Choxi.com, Inc.,
                                                        Plaintiff(s),

-against-                                                                  Adversary Proceeding No. 18-01794-scc

Deepak Agarwal
Melina Agarwal f/k/a Melina Ash
Sheela Agarwal
Vipesh Agarwal
Vishal Agarwal
Iftikar Ahmed
Daniel Depina
DIYA Irrevocable Trust
Depina Consulting, LLC
Techsys Marketing, Inc.
                                                        Defendant(s)

                      SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                            IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this summons
to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except as to Defendant
Techsys Marketing, Inc., who shall respond within 30 days after the date of service of this summons, and except that the
United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days, to:

            Clerk of the Court
            United States Bankruptcy Court, Southern District of New York
            One Bowling Green
            New York, New York 10004-1408

At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorney.

 Name and Address of Plaintiff’s Attorney:
            William H. Stassen
            Dana Katz
            Fox Rothschild LLP
            2000 Market Street, 20th Floor
            Philadelphia, PA 19103


If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held
at the following time and place:

  United States Bankruptcy Court                                  Room: 623 (SCC), One Bowling Green,
  Southern District of New York                                   New York, NY 10004
  One Bowling Green
  New York, New York 10004-1408                                   Date and Time: To Be Determined




ACTIVE\81690279.v1-12/13/18
  IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE
  DEEMED TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE
  BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN
  AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


Dated: 12/13/2018                        Vito Genna
                                         Clerk of the Bankruptcy Court


                                         /s/ Carmen Ortiz
                                         Deputy Clerk




ACTIVE\81690279.v1-12/13/18
